996 So. 2d 966 (2008)
WEST FLORIDA MEDICAL CLINIC, P.A., Appellant,
v.
Pardeep KUMARI, M.D., Appellee.
No. 1D08-3851.
District Court of Appeal of Florida, First District.
December 24, 2008.
Dennis K. Larry and Jeremy C. Branning, Clark, Partington, Hart, Larry, Bond & Stackhouse, Pensacola, for Appellant.
*967 George R. Mead, II, Hill & Westmoreland, P.A., Pensacola, for Appellee.
PER CURIAM.
Upon consideration of the appellant's responses to the Court's orders of August 27, 2008, and September 12, 2008, the Court has concluded that the matters addressed by the order on appeal are inextricably intertwined with the matters that remain pending in the lower tribunal. Therefore, the order on appeal is nonfinal and the appellant's attempt to invoke this Court's jurisdiction is premature. See generally S.L.T. Warehouse Co. v. Webb, 304 So. 2d 97, 99 (Fla.1974). Appellate review will be available upon entry of a final order bringing the entire proceeding to a close.
ALLEN, PADOVANO, and ROBERTS, JJ., concur.